ALCON 401(k) PLAN AND TRUST Restated Effective January1, 2005 Table of Contents Page ARTICLE I DEFINITIONS2 1.1 Account Balance 2 1.2 Administrator 2 1.3 Affiliate 2 1.4 Agreement 2 1.5 Alternate Payee 2 1.6 Anniversary Date 2 1.7 Annual Compensation 2 1.8 Beneficiary 3 1.9 Code 3 1.10 Committee 3 1.11 Determination Date 3 1.12 Disability 3 1.13 Effective Date 3 1.14 Employee 3 1.15 Employer/Plan Sponsor 4 1.16 Entry Date 4 1.17 ERISA 4 1.18 Forfeiture 4 1.19 Former Employee 4 1.20 Former Participant 4 1.21 Funding Agency 4 1.22 Highly Compensated Employee 5 1.23 Hour of Service 5 1.24 Individual Accounts 6 1.25 Limitation Year 7 1.26 Named Fiduciary 7 1.27 Nonforfeitable 7 1.28 Non-Highly Compensated Employee 7 1.29 Normal Retirement Age 7 1.30 Normal Retirement Date 7 1.31 One Year Break in Service 7 1.32 Participant 8 1.33 Participating Employer 8 1.34 Plan 8 1.35 Plan Year 8 1.36 Predecessor Employer 8 1.37 Service 8 1.38 Trust Fund 9 1.39 Year of Service 9 ARTICLE II ELIGIBILITY AND PARTICIPATION10 2.1 Eligibility for Initial Participation 10 2.2 Participation 10 2.3 Election Not to Participate 10 2.4 Automatic Participation 10 ARTICLE III CONTRIBUTIONS AND WITHDRAWALS11 3.1 Before-Tax Contributions 11 3.2 After-Tax Contributions. 12 3.3 Continuing Effect of Election 12 3.4 Company Matching Contributions. 12 3.5 Profit Sharing Contributions. 13 3.6 Deadline for Employer Contributions 13 3.7 Deposit of Employer Contributions 14 3.8 Limitations on Before-Tax Contributions 14 3.9 Limitations on After-Tax Contributions, Company Matching Contributions and Profit Sharing Contributions 14 ARTICLE IV ADJUSTMENT OF INDIVIDUAL ACCOUNTS 14 4.1 Adjustment Rules for Individual Accounts 14 ARTICLE V ALLOCATION OF EMPLOYER CONTRIBUTIONS TO INDIVIDUAL ACCOUNTS14 5.1 Allocation Rules 14 5.2 Forfeiture 15 5.3 Limitations on Allocations 15 5.4 Top-Heavy Plan Status/Super Top-Heavy Plan Status 15 5.5 Top-Heavy Minimum Allocation 15 5.6 Top-Heavy Plan Status/Super Top-Heavy Plan Status for Plan Years Beginning After December 31, 2001. 16 ARTICLE VI BENEFICIARY DESIGNATION17 6.1 Beneficiary Designation 17 ARTICLE VII VESTING19 7.1 Vesting 19 7.2 Forfeitures 20 7.3 Restoration of Account Balance 21 ARTICLE VIII DISTRIBUTIONS21 8.1 Distributions During Employment 21 8.2 Distributions After Severance from Service 22 8.3 Timing of Distributions 23 8.4 required minimum distributions during a participant's Lifetime 24 8.5 required minimum distributions of benefits upon death 24 8.6 definitions applicable to required minimum distributions, sections 8.4 and 8.5 27 8.7 definitions applicable to required minimum distributions 28 8.8 Direct Rollover 28 8.9 Excess Distributions 30 8.10 Minority or Disability 30 8.11 Unclaimed Account Procedure 30 ARTICLE IX THE EMPLOYER 31 9.1 Employer Action 31 9.2 Plan Amendment 31 9.3 Discontinuance, Termination of Plan 32 9.4 Prohibition Against Reversion to Employer 33 9.5 Adoption by Affiliate 33 9.6 Requirements for Adoption by Affiliate 33 9.7 Plan Sponsor as Agent of Participating Employer 34 9.8 Participating Employer Contributions 34 9.9 Amendment by Plan Sponsor, Participating Employers 34 9.10 Revocation of Participation by Participating Employer 35 ARTICLE X THE COMMITTEE 35 10.1 Committee Appointment. 35 10.2 Permanent Committee Members and Rotating Committee Members. 35 10.3 Chairman of Plan Committee. 35 10.4 Secretary of Plan Committee. 35 10.5 Replacement and Rotation of Committee Members. 35 10.6 Removal of Committee Members. 36 10.7 Vacancies. 36 10.8 Meetings. 36 10.9 Committee Powers and Duties. 36 10.10 Committee Reliance 37 10.11 Committee Authority 37 10.12 Bonding 37 10.13 Conflicts of Interest 37 10.14 Appointment of Agent and Legal Counsel 38 10.15 Annual Accounting 38 10.16 Funding Policy 38 ARTICLE XI ADMINISTRATION 38 11.1 Reporting and Disclosure. 38 11.2 Documents Available for Examination 38 11.3 Claim for Benefits 38 11.4 Appeal of a Decision of the Committee 39 ARTICLE XII THE TRUST39 12.1 Trust 39 12.2 Separate Investment Funds 40 12.3 Individual Direction of Investment 40 12.4 Change of Investment Designation 41 12.5 Multiple Funding Agencies 41 ARTICLE XIII ROLLOVERS, MERGERS, DIRECT TRANSFERS 41 13.1 Participant Rollover Contributions 41 13.2 Merger and Direct Transfer 42 13.3 Certain Rollovers, Mergers and Direct Transfers Prohibited 42 ARTICLE XIV EXCLUSIVE BENEFIT 42 14.1 Exclusive Benefit 42 14.2 Denial of Request for Initial Approval 42 14.3 Mistake of Fact 43 14.4 Disallowance of Deduction 43 14.5 Spendthrift Clause 43 14.6 Termination 44 14.7 Employees in Qualified Military Service. 45 ARTICLE XV CONSTRUCTION45 15.1 Headings 45 15.2 Context 45 15.3 Employment Not Guaranteed 45 15.4 State Law 45 15.5 Parties Bound 45 Alcon 401(k) Plan and Trust RECITALS: A.ALCON LABORATORIES, INC., (hereinafter referred to as the “Employer”) has previously established the Alcon Laboratories, Inc. Employees’ Profit Sharing Trust on March 1, 1955 and the Alcon Laboratories, Inc. Employees' Retirement Plan on January 1, 1994 (hereinafter collectively referred to as the “Plans”) to provide benefits for its Employees and those of certain Affiliates upon their retirement; and B.As of January 1, 2002, the Employer found it no longer necessary or desirable to sponsor the separate Alcon Laboratories, Inc. Employees' Retirement Plan and Trust thereforemerged the Plans as of such date and call the resulting Plan the Alcon 401(k) Retirement Plan and Trust; C.The Employer now finds it necessary and desirable to reinstitute the Alcon
